Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The previous made Drawing Objections and 112, second paragraph rejections have been withdrawn in view of the amendments. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emert et al. US 2018/0131166.

Emert teaches:
1. An uninterruptable power supply comprising:
a plurality of uninterruptible power supply modules (110, 112, FIG1)  each including a power converter that converts power received from an AC power supply outside the uninterruptible power supply; 
an inputter/outputter (read on by input connections line to and from 107, FIG1) that inputs the power received from the AC power supply outside the uninterruptible power supply to the power converter and outputs the power converted by the power converter to an outside of the uninterruptible power supply; and 
a disconnector (switchboard cabinet 107, Para. 40 and 71) including a housing that houses a disconnection switch that electrically disconnects each of the plurality of uninterruptible power supply modules individually.  

3. The uninterruptible power supply according to claim 1, wherein the disconnection switch includes a plurality of disconnection switches that performs a disconnection operation individually on each of the plurality of uninterruptible power supply modules, the plurality of disconnection switches being housed in the housing of the disconnector so as to correspond to the plurality of uninterruptible power supply modules, respectively (read on by respective connections of 119 and 117 to UPS modules 110 and 112, FIG1).  

9. The uninterruptible power supply according to claim 1, wherein the disconnector includes a plurality of disconnector including a first disconnector and a second disconnector; the first disconnector (ie. 117) is connected to some (112) of the plurality of uninterruptible power supply modules; and the second disconnector (119) is connected to remaining ones o(110) of the plurality of the uninterruptible power supply modules.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emert et al. US 2018/0131166 in view of Englert et al. US 2010/0302744.

Emert fails to teach:
2. The uninterruptible power supply according to claim 1, wherein the plurality of uninterruptible power supply modules, the inputter/outputter, and the disconnector are integral with each other.  
	Englert teaches a UPS system comprising all components intergral on an integrated distribution platform (see FIG3). 
	It would have been obvious to provide said integral construction as taught by Englert into the system of Emert with the motivation of a desirable integral system made easier for delivery/travel, assembly, and installation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Emert et al. US 2018/0131166.

Emert fails to teach:
10. The uninterruptible power supply according to claim 1, wherein the disconnector has a width smaller than a width of each of the plurality of uninterruptible power supply modules.
	It would have been an obvious matter of design choice to size the disconnector width comparatively to the UPS modules, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on Mon-Fri 0900-18:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836